DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11005626. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the similar invention from different device perspective (i.e. a network device vs. a terminal).
Claim 1 of Instant Application
Claim 1 of US 11005626
A method for parameter configuration, comprising: 
A parameter configuration method, comprising: 
indicating, by a network device, at least one preset parameter of a phase tracking reference signal (PT-RS) to a terminal, wherein the at least one preset parameter of the PT-RS is configured for at least one bandwidth part (BWP) of the terminal, and the at least one preset parameter is used for indicating resource information that needs to be used by the terminal when the terminal sends or receives the PT-RS on the at least one BWP, each of the at least one preset parameter corresponds to one or more BWPs, and 
receiving, by a terminal, at least one preset parameter of a phase tracking reference signal (PT-RS) from a network device, wherein the at least one preset parameter of the PT-RS is configured for at least one bandwidth part (BWP) of the terminal, the at least one preset parameter is used for indicating resource information that needs to be used by the terminal when the terminal sends or receives the PT-RS on the at least one BWP, and each of the at least one preset parameter corresponds to one or more BWPs; and 
the at least one preset parameter comprises at least one resource element (RE) offset parameter; and 
wherein the at least one preset parameter comprises at least one resource element (RE) offset parameter.
instructing, by the network device, the terminal to select, when performing transmission on an activated BWP among the at least one BWP, a preset parameter corresponding to the activated BWP from the at least one preset parameter.
selecting, by the terminal when performing transmission on an activated BWP among the at least one BWP, a preset parameter corresponding to the activated BWP from the at least one preset parameter,


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 11005626) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2019/0296877 to Zhang et al. (hereinafter “Zhang”)) does not disclose, with respect to claim 1, instructing, by the network device, the terminal to select, when performing transmission on an activated BWP among the at least one BWP, a preset parameter corresponding to the activated BWP from the at least one preset parameter, wherein the at least one preset parameter comprises at least one resource element (RE) offset parameter as claimed. Rather, Zhang teaches PT-RS dynamic presence and time/frequency densities design for multiple bandwidth part allocation [0030]. The same reasoning applies to claims 8 and 15 mutatis mutandis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414